Title: To Thomas Jefferson from Robert Coram, 5 March 1791
From: Coram, Robert
To: Jefferson, Thomas



Sir
Wilmington March 5. 1791

In conformity to an act of Congress for the encouragement of Learning I herewith send you a Copy of a Pamphlet which I have lately published. You will perceive from the 76 page that I had not read your notes when I wrote it, as your plan is more liberal and extensive than the one I have proposed; but as the pamphlet bids fair to run a second edition, I will endeavour to make amends for the error I have committed by not having your book in my posse[ss]ion when I finished my pamphlet.—I am Sir with Respect &c.

R. Coram

